DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2020, 04/19/2021, 08/25/2021, and 10/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement related information acquisition unit”, “moving body identifying information acquiring unit”, and “information output unit” in claim 1; “voice setting information receiving unit” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 1 and 3 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs [0017], [0019], [0025], [0053], [0074] of applicant’s specification, filed 03/26/2020 disclose that each of the movement related information acquisition unit, moving body identifying information acquiring unit, and voice setting information receiving unit may be implemented by a control unit, which comprises a central processing unit and memory, and the information output unit is a sound output unit such as a speaker.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program (i.e. a computer software per se) without reciting that said computer program is stored on a non-transitory computer-readable medium.

	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 recites a computer readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 211.01. When the broadest reasonable interpretation of a claim covers signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. As a result, claim 9 is rejected under 35 U.S.C. 101 for covering non-statutory subject matter. 
	The rejected claim(s) may be amended to narrow the claim to cover only the statutory embodiment to avoid the rejection under 35 USC 101 by adding the limitation “non-transitory” before “computer readable medium.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshizu (US 2014/0129132 A1).

	Regarding claim 1, Yoshizu teaches an information providing device (Yoshizu - Fig. 5; Paragraph [0055], note vehicle 100 has an in-vehicle telecommunication apparatus 120 which transmits vehicle data indicating an action history) comprising:
	a movement related information acquisition unit configured to acquire movement related information which comprises a travel history of one moving body and which is information stored in association with said one moving body (Yoshizu - Fig. 5; Paragraph [0053], note sensors 101 to 105, which each output signals to the action history recording section 110, the GPS 108 receives GPS satellite signals for detecting the absolute position of the vehicle, and outputs information indicating the detected latitude and longitude of the vehicle to the action history recording section 110; Paragraph [0054], note travel speed, travel time, travel distance, travel routes, and so on from start point to destination are recorded in the action history recording section 110);
	a moving body identifying information acquiring unit configured to acquire moving body identifying information which is information useful for identifying a moving body in which said information providing device is currently installed (Yoshizu - Fig. 5; Paragraph [0057], note in the individual-vehicle action database 230 included in the vehicle, each vehicle is identified based on the vehicle ID);
	an information output unit configured to output provision information based on said movement related information associated with said one moving body when said one moving body is identified by using said moving body identifying information (Yoshizu - Fig. 5; Paragraph [0055], note the in-vehicle telecommunication apparatus 120 transmits to the recommended-information providing center 200 vehicle data indication the action history accumulated in the action history recording section, when the vehicle data is transmitted, the vehicle ID specific to the vehicle is also transmitted; Paragraph [0060], note the recommendation-information providing section 260 generates recommended information based on a determination result obtained from the drop-off/pick-up exit determination section 250 (from vehicle action histories, see Paragraph [0058]), which is delivered to the navigation system 310; Paragraph [0061], note based on the recommended information, the navigation system 310 provides a user (driver) with route guidance, by means of voice, images, or the like).

	Regarding claim 4, Yoshizu teaches wherein said movement related information includes information concerning an arrival point, a stopover point, or route when said one moving body moves (Yoshizu - Paragraph [0054], note travel routes, start points, and destinations are recorded in the action history recording section 110 of the vehicle).

	Regarding claim 5, Yoshizu teaches wherein said movement related information includes information concerning a driving operation performed for said moving body when the said moving body moves (Yoshizu - Paragraph [0054], note travel speed, travel time, and travel distance of the vehicle are recorded in the action history recording section 110).

	Regarding claim 6, Yoshizu teaches wherein said information output unit outputs advice information including advice concerning driving operation generated on the basis of said movement related information (Yoshizu - Paragraph [0089], note based on the recommended information, the navigation system 310 provides a user (driver) with route guidance, by means of voice, images, or the like, a route guide to a destination with highest frequency of use).

	Regarding claim 7, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizu in view of Sherony et al. (US 2017/0341578 A1), hereinafter referred to as Sherony.

	Regarding claim 2, Yoshizu does not teach wherein said information output unit outputs said provision information by a voice sound based on voice setting information set for said one moving body.
	In an analogous art, Sherony teaches wherein said information output unit outputs said provision information by a voice sound based on voice setting information set for said one moving body (Sherony - Paragraph [0033], note the settings for presenting the supplementary alert information may include voice settings (e.g., female voice, male voice)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sherony into Yoshizu in order to allow greater control over customizing voice settings to preference (Sherony - Paragraph [0033]).

	Regarding claim 3, Yoshizu does not teach the information providing device further comprising a voice setting information receiving unit configured to receive voice setting information stored in association with said one moving body and relating to setting of at least one of a tone of voice and a speaking pace of said voice sound, wherein said information output unit outputs a voice sound based on said voice setting information.
	In an analogous art, Sherony teaches the information providing device further comprising a voice setting information receiving unit configured to receive voice setting information stored in association with said one moving body and relating to setting of at least one of a tone of voice and a speaking pace of said voice sound, wherein said information output unit outputs a voice sound based on said voice setting information (Sherony - Paragraph [0031], note the supplementary alert information database can include memory that stores the settings; Paragraph [0033], note the settings for presenting the supplementary alert information may include the output type (e.g., audio, video), preferable volume setting, voice settings (e.g., female voice, male voice), and the like).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sherony into Yoshizu for the same reason as claim 2 above.

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer program claim format, which is taught by Sherony (Sherony - Paragraph [0029], note modules and systems may be implemented as either software and/or hardware modules and may be stored in any type of computer-readable medium (to be executed by at least one processor, see Paragraph [0005])).

	Regarding claim 9, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium (CRM) claim format, which is taught by Sherony (Sherony - Paragraph [0029], note modules and systems may be implemented as either software and/or hardware modules and may be stored in any type of computer-readable medium (to be executed by at least one processor, see Paragraph [0005])).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jinno (US 2017/0120888 A1) discloses storing traveling history information associated with a vehicle ID.
	Nakaishi et al. (US 2005/0128106 A1) discloses a vehicle navigation system with voice guidance.
	Naito et al. (US 2006/0074552 A1) discloses an automobile navigation system with route setting, action predicting, and voice guidance.
	Okuno (US 2010/0198497 A1) discloses adjusting voice settings for a vehicle navigation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461